Citation Nr: 0320934	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  03-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  The propriety of an initial 20 percent evaluation for 
service-connected status post cervical spine fusion at the 
C6-C7 level (cervical spine disorder).  

2.  Entitlement to an extension of a temporary total (100 
percent) rating (TTR) based on convalescence following 
surgery for service-connected cervical spine disorder, beyond 
January 1, 2002.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from June 1979 to June 1983 and 
from February 1985 to June 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 RO rating decision, 
which granted a claim of service-connection for cervical 
spine disability, and assigned a 10 percent disability 
evaluation.  Additionally, in November 2002, a Decision 
Review Officer (DRO) of the RO performed a de novo review of 
the entire appeal, and assigned an increased 20 percent 
evaluation (effective July 1, 2000 immediately following the 
date of the veteran's separation from service), and 
established a TTR effective from November 2, 2001 to January 
1, 2002.  

The veteran's appeal of the rating was initiated following an 
original award.  Consequently, the rating issue on appeal is 
not the result of a claim for increased entitlement, rather 
one involving the propriety of the original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The appeal was certified on appeal to the Board in March 
2003, and consistent with the Board notice of March 21, 2003, 
additional medical evidence was received at the Board in June 
and July 2003, along with an extension of time in which to do 
so.  See 38 C.F.R. § 1304 (2002).  However, necessary 
development remains to be completed, and this development may 
not be completed at the Board.  


REMAND

The Board initially notes that there was a significant change 
in the law during the pendency of this appeal, and the 
veteran has not been afforded any notice of this change in 
law applicable to his claim on appeal.  On November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Before the Board could adjudicate the claims on appeal, or 
provide the veteran with notice of VCAA, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
issued a decision, which now requires that the Board remand 
this case so that the necessary development may be completed 
at the RO.  In Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003), the Federal Circuit 
held that that part of the Veterans Claims Assistance Act of 
2000 (VCAA), at 38 C.F.R. § 19.9(a)(2)(ii), which allowed for 
Board development, was invalid as contrary to 38 U.S.C.A. § 
5103(b).  The development requested below must now be 
completed at the RO, so as to fulfill the requirements of 
VCAA under the above Federal Circuit case.  

Additional development is also indicated for other reasons.  
The Board notes that the April 2001 RO rating decision 
indicated that the veteran would be scheduled for another VA 
examination of his cervical spine.  Additionally, in a 
January 2003 written statement to the RO, the veteran 
requested that he be provided the promised VA examination.  
The Board adds that the veteran has underdone pertinent 
cervical spine surgery twice since the time of the June 2000 
VA examination-the only VA examination of record.  The 
evidence of record indicates that the veteran's service-
connected cervical spine disorder, originally operated on in 
March and May 2000, was again surgically operated on in 
November 2001 and April 2003.  Accordingly, another VA spinal 
examination is indicated, in addition to the necessary VCAA 
notice.  

The Board adds that repeated statements of D. S. Raskas, 
M.D., including the most recent one dated in April 2003, 
indicates that the veteran remains, "not capable of 
working."  However, Dr. Raskas's treatment records of April 
2001 to February  2003, show limited findings, with 
instructions in January 2001 through April 2002 to engage in 
physical activities "as tolerated," with "not much" neck 
pain and only occasional symptoms.  Dr. Raskas should be 
contacted and given an opportunity to explain his comment as 
to the veteran's capability to work in light of his limited 
objective findings.  

The Board also notes that the veteran's service medical 
records have largely not been obtained.  The salient point is 
that the nature of the in-service injury, which gave rise to 
the grant of service connected for a cervical spine disorder, 
might be valuable to an examiner on VA evaluation.  
Accordingly, copies of all service medical records should be 
requested and obtained for use in the appeal-to include on 
VA cervical spine examination.  

Finally, the veteran is presumed to desire an extension of a 
temporary total (100 percent) rating based on convalescence 
following surgery for his service-connected cervical spine 
disorder, beyond January 1, 2002.  He should be contacted in 
this regard.  

Because of the change in the law brought about by VCAA, 
particularly in light of the RO's failure to provide the 
veteran any notice of VCAA, and to schedule the veteran for a 
long-promised VA examination, a remand in this case is 
required, to include compliance with the notice and duty to 
assist provisions contained in the new law.  Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003); See also, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000), 
codified at 38 U.S.C. §§ 5102, 5103, 5103A.  Therefore, for 
these reasons, the case is remanded for the following 
development:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for cervical spine pathology, 
or any other associated symptomatology, 
from June 2000 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from June 2000 to 
the present--if not already of record, as 
identified by the veteran.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records. 

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request and obtain copies of the 
veteran's entire service medical records 
for his active duty in the United States 
Army Reserves, from February 1985 to June 
2000, to include verification of any and 
all periods of active duty, inactive 
duty, and active duty for training.  
Copies of the RO's written request, and 
the NPRC's response, must be maintained 
in the claims file.  

3.  The RO should contact Dr. D. S. 
Raskas, of Orthopedic and Sports 
Medicine, 1001 South Kirkwood Road, Suite 
120, St. Louis, Missouri,  63122, and 
request that he identify the basis of his 
April 30, 2003 statement that the veteran 
remains "not capable of working," 
presumably as a result of the veteran's 
service-connected cervical spine 
disorder.  

4.  The veteran should be scheduled for a 
VA orthopedic and spine examination (as 
well as a neurologic examination if 
indicated on orthopedic examination), in 
order to determine the severity of his 
service-connected cervical spine 
disorder, and to definitively determine 
both the severity and etiology of any and 
all cervical spine pathology, as well as 
to determine whether the veteran's 
service-connected cervical spine disorder 
continues to require "convalescence" 
within the meaning of applicable VA 
regulations at 38 C.F.R. § 4.30 (2002).  

The statement as to the severity of 
service-connected cervical spine 
pathology should include reference to the 
documented clinical history from June 
2000 to the present, expressed in terms 
contemplated by the VA's Schedule for 
Rating Disabilities.  All indicated 
studies should be conducted, specifically 
to include X-ray studies.  The claims 
file must be made available to the 
examiner in connection with the 
examination of the veteran.  Private 
treatment records must be reviewed and 
discussed.  

The examiner should obtain a detailed 
history regarding the veteran's 
complaints, including painful motion of 
the cervical spine, with reference to 
both the veteran's subjective complaints 
and reported medical history, and his 
objectively demonstrated symptomatology 
and documented medical history.  The 
examiners should also express an opinion 
as to the medical probability that there 
would be yet additional limits of the 
neck during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion or use 
during the flare-ups.  If this is not 
feasible, this should be so stated.  The 
claims folder must be made available to 
the examiners, for use in the study of 
the case.  

Finally, the examiner is asked to express 
an opinion as to whether the veteran's 
service-connected cervical spine disorder 
has required convalescence beyond January 
1, 2002.  The examiner's opinion should 
include reference to all supporting 
clinical evidence.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A) are fully 
complied with and satisfied.  Notice of 
VCAA must be given in this case.  

6.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal.  If any decision, in whole or in 
part, remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case, 
with an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100
b) (2002).  


